Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 4, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  145945 & (25)                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 145945
                                                                   COA: 308103
                                                                   Oakland CC: 2001-180525-FH
  WILLIAM SIM SPENCER,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is DENIED. The
  application for leave to appeal the September 21, 2012 order of the Court of Appeals is
  considered, and it is DENIED, because the defendant has failed to meet the burden of
  establishing entitlement to relief under MCR 6.508(D). The later changes to the Sex
  Offenders Registration Act (SORA), MCL 28.721 et seq., did not render the defendant’s
  2001 guilty plea involuntary. The proper means of obtaining relief, if any, for the
  retroactive application of new restraints on liberty imposed by the amendments to the
  SORA would be for the defendant to raise his ex post facto claims in a civil action for
  declaratory judgment on his release from prison.

        VIVIANO, J., not participating.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 4, 2013                       _________________________________________
         h0225                                                                Clerk